                             UNITED STATES DISTRICT COURT
                                                                                            !FllLEIOJ
                             EASTERN DISTRICT OF MISSOURI                                 AUG~ 8.2019
                                   EASTERN DIVISION
                                                                                        U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF IVIO
  UNITED STATES OF AMERICA,                  )                                               ST. LOUIS
                                             )
  Plaintiff,                                 )
                                             )
  v.                                         )    No.
                                             )
  TERRELL HARROLD and                        )            4:19CR00627 SNLJ/SPM
  THOMAS PERRY,                              )
                                             )
  Defendants.                                )

                                         INDICTMENT

                                            COUNTl
                                   (Sex Trafficking of Children)
The Grand Jury charges that:

        On or about July 20, 2019, within the Eastern District of Missouri, the defendants,

                                   TERRELL HARROLD, and
                                      THOMAS PERRY,
did knowingly, in or affecting interstate commerce, recruit, entice, harbor, transport, provide,

obtain and maintain by any means a person, to wit: "Victim 1," knowing that force, fraud, and

coercion would be used to cause the person to engage in a commercial sex act, and knowing that

the person had not attained the age of eighteen years and would be caused to engage in a

commercial sex act.

        All in violation of Title 18, United States Code, Sections 1591(a) and (b)(l) and Title 18,

United States Code, Section 1594(a) and (c).

                                                      A TRUE BILL.



                                                      FOREPERSON
JEFFREY B. JENSEN
United States Attorney



DIANNA R. COLLINS
Assistant United States Attorney
